DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-80 have been canceled. Claims 81-95 are pending and under consideration. 
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 81 requires a rainbow shark or rainbow shark sperm deposited as “orange rainbow shark 1”, “purple rainbow shark 1”, “blue rainbow shark 1” or “green rainbow shark 1” at the ECACC; however, a search of the database does not list any such deposit. Therefore, it is not readily apparent applicants were reasonably in possession of any deposit of rainbow shark or sperm having those designations. An adequate written description of deposited cells requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of deposit information required to retrieve those cells. It is not sufficient to define a deposit solely by its principal biological property, i.e. “orange rainbow shark 1”, “purple rainbow shark 1”, “blue rainbow shark 1” or “green rainbow shark 1” at the ECACC, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of the deposit information for those cells. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all deposit information linked to “orange rainbow shark 1”, “purple rainbow shark 1”, “blue rainbow shark 1” or “green rainbow shark 1” at the ECACC is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived.   
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of a rainbow shark comprising a “rainbow shark transformation event selecting [sic] from the group consisting of: Orange rainbow shark 1 transformation event, wherein the sperm comprising the Orange rainbow shark 1 transformation event is deposited at the ECACC as ‘Orange rainbow shark 1’” in claim 81 are unclear. While sperm may be deposited at the ECACC, it is unclear what number it has at the ECACC, how it relates to the rainbow shark, or how it relates to the integrated expression cassette. Next, the phrase “the sperm” lacks antecedent basis. Next, it is unclear whether the “transformation event” is the integration of a nucleic acid sequence encoding an orange fluorescent protein into the genome of the sperm or shark or if it is something separate from the chromosomally integrated expression cassette. The claim goes on referring to purple, blue, or green rainbow shark 1 transformation events compounding the indefiniteness for reasons set forth above. Perhaps claim 81 can be written more clearly as ---A transgenic rainbow shark whose genome comprises a nucleic acid sequence encoding a fluorescent protein---. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 81-95 are rejected under 35 U.S.C. 102a1 as being anticipated by Blake (WO 2008022208) as supported by the Wikipedia description of rainbow shark (2022), and Fenner, “The Rainbow, Redfin and Albino Minnow sharks Epalzeorhynchos munense and E. frenatum, The Conscientious Aquarist, WetWebMedia.com, retrieved by Wikipedia on Aug. 17, 2007 (see footnote 5 of Wikipedia description of rainbow shark). 
Blake taught a transgenic fish whose genome comprises an expression cassette encoding a green, red, yellow, or blue fluorescent protein (claim 13-15), specifically ZsGreenl, ZsYellowl, DsRed2, GFP, eGFP, YFP, eYFP, BFP, eBFP, CFP, eCFP, FP, AmCyanl, DsRed-Express, AsRed2, HcRedl,mPlum, mCherry, tdTomato, mStrawberry, J-Red, DsRed-monomer, mOrange, mKO, MCitrine, Venus, Ypet, EYFP, Emerald, CyPet, mCFPm, Cerulean, and T-Sapphire (claim 21). Blake taught the fish can be a redfin shark in Table 5 on pg 28, right column and pg 32, right column about halfway down. Refin shark is another name for rainbow shark (see synonyms in Wikipedia description of rainbow sharks). 
Claims 81-85 have been included because claim 21 specifies orange (mOrange), purple (mPlum), blue (cyan) and green (GFP) fluorescent proteins. 
Claim 86 has been included because Blake taught the fish are fertile on pg 5, line 3.  
Claims 87 and 88 have been included because Blake taught the fish were homozygous and heterozygous on pg 9, para 22. 
Claims 89-92 have been included because Blake taught distributing the fish ornamental fish market from grower to commercial distributor to a multi-product retailer on pg 9, paragraph 21. 
Claim 93 has been included because Blake taught obtaining the fish and breeding it (pg 35, para 68). 
Claim 94 has been included because Blake taught breeding a founder fish and a wild type strain (pg 35, para 68). 
Claim 95 has been included because Blake taught breeding two transgenic fish (pg 35, para 68). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 81-95 are rejected under 35 U.S.C. 103 as being unpatentable over CN1590548 in view of Blake (WO 2008022208), the Wikipedia description of rainbow shark (2022), and Fenner, “The Rainbow, Redfin and Albino Minnow sharks Epalzeorhynchos munense and E. frenatum, The Conscientious Aquarist, WetWebMedia.com, retrieved by Wikipedia on Aug. 17, 2007 (see footnote 5 of Wikipedia description of rainbow shark). 
CN1590548 taught a transgenic fish whose genome comprises an expression cassette encoding a green, red, yellow, or blue fluorescent protein (claim 8). CN1590548 described doing so in a shark. 
CN1590548 did not teach the shark was a rainbow shark as required in claim 81.
However, making transgenic fish, including rainbow sharks, was known in the art as described by Blake who described making transgenic redfin sharks, aka rainbow sharks in Table 5 on pg 28, right column and pg 32, right column about halfway down (see synonyms in Wikipedia description of rainbow sharks). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a transgenic a shark whose genome comprises a nucleic acid sequence encoding a fluorescent protein as described by CN1590548 wherein the shark was a rainbow shark described by Blake. Those of ordinary skill in the art at the time of filing would have been motivated to apply the technique to rainbow sharks because they were well-known cultured exotic fish as evidenced by Fenner. 
CN1590548 did not teach the fluorescent protein was orange or purple as required in claims 82 and 83. However, Blake taught using mOrange or mPlum fluorescent proteins (claim 21). Thus it would have been obvious to those of ordinary skill in the art at the time of filing to replace the green, red, yellow, or blue fluorescent proteins of CN1590548 with mOrange or mPlum described by Blake. Those of ordinary skill in the art at the time of filing would have been motivated to do so to widen the variety of colors. 
Claim 86 has been included because CN1590548 taught the fish “can be further bred”; therefore, they are fertile.  
CN1590548 did not teach the fish were homozygous or heterozygous as required in claims 87 and 88. However, the breeding strategy of the founder with the wild-type fish inherently must result in a heterozygote, and the inbreeding of F2 fish inherently must result in a homozygote. In addition, Blake taught the fish were homozygous and heterozygous on pg 9, para 22. Therefore, the concept is both implicit in CN1590548 and obvious in view of Blake. 
Claim 89 has been included because the fish “can be used in the market as ornamental fish”. 
Claim 90 has been included because use in the market must require a grower and commercial distributor. 
Claim 91 has been included because use in the market must require a retailer. 
Claim 92 has been included fish “market” or retailer sells more than one thing. 
Claims 89-92 have also been included because Blake taught the distribution concepts on pg 9, para 21. 
Claim 93 has been included because CN1590548 taught obtaining the shark and breeding. 
Claim 94 has been included because CN1590548 taught breeding a putative original transgenic fish and a wild type strain (Example 5). 
Claim 95 has been included because CN1590548 taught breeding the second generation F2 with each other (Example 5). 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.
Conclusion
	No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632